Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00652-CV

                                 Jose Angel BECERRA,
                                       Appellant

                                            v.

                   ESTATE OF Roldan CHAVEZ and Leonor Chavez,
                                    Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2013-CVF-000969-D1
                        Honorable Jose A. Lopez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant Jose Angel Becerra.

      SIGNED November 20, 2013.


                                             _________________________________
                                             Rebeca C. Martinez, Justice